                     Case 1:15-cv-09746-PAE Document 152 Filed 03/19/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                 RALPH GAMBLES, et al.,                        )
                             Plaintiff                         )
                                v.                             )      Case No.     1:15-cv-09746-PAE
            STERLING INFOSYSTEMS, INC.,                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Ralph Gambles, Thomas Merck, and Elsie Compo                                                       .


Date:          03/19/2019                                                             /s/ Adrienne D. McEntee
                                                                                         Attorney’s signature


                                                                           Adrienne D. McEntee, Admitted Pro Hac Vice
                                                                                     Printed name and bar number
                                                                                 Terrell Marshall Law Group PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                    Seattle, Washington 98103

                                                                                               Address

                                                                                  amcentee@terrellmarshall.com
                                                                                            E-mail address

                                                                                          (206) 816-6603
                                                                                          Telephone number

                                                                                          (206) 319-5450
                                                                                             FAX number
